DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 16/023,894 filed on February 1, 2022. Claims 5 and 15 have been cancelled. Claims 1, 4, 6-7, 9-10, 13-14, 16, and 18-25 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-7, 9, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (U.S. Patent 9684698 B1) hereinafter Kannan, in view of McGovern et al. (U.S. Publication No.: US 20060229902 A1) hereinafter McGovern, and further in view of Bischke et al. (U.S. Publication No.: US 20150339785 A1) hereinafter Bischke. 
As to claim 1:
Kannan discloses:
A method comprising, with a processor of a computer system: 
receiving, candidate attributes for a plurality of candidates and storing the candidate attributes in a candidate database [Column 3 Lines 31-33 teaches a "Knowledge base" refers to a collection of knowledge content saved in an electronic storage system and that may be later retrieved for implementation in future projects. Column 5 Lines 5-8 and Figure 1 teach one or more client computing devices 104 may display a graphical user interface 108 configured to receive information from one or more users and interact with one or more software modules 106. Column 5 Lines 32-35 and Figure 1 teach interaction between client computing devices 104 and software modules 106 may generate raw data 110 such as user profiles, documents, project information, metrics, emails and worksheets among others. Software modules 106 may transmit raw data 110 through network connection (network interface) 102 to a database 112 for storing. Column 6 Line 18 teaches raw data may include user profiles. Column 6 Lines 23-28 teach software modules may send raw data to a database where one or more sets of raw data may be analyzed, classified, indexed, and tagged using one or more information processing algorithms designed to process one or more types of data, allowing the conversion of raw data into preprocessed information. Column 6 Lines 62-63 teach knowledge base 118 may be implemented through known in the art database management systems (DBMS). Column 8 Lines 52-57 teach one or more individuals profiles with their respective information in term of domain knowledge and experience among other attributes, such as experience, passion, emotional intelligence, connectivity, creativity, analytical skills, availability, recommendations, preparedness, and influence, among others.  
The examiner interprets transmitting raw data to the claimed receiving wherein the raw data comprises user profiles, individual profiles are interpreted to be the claimed candidate attributes, and transmitting over a network connection is interpreted to be the claimed via network interface. The one or more client computing devices are interpreted to be the claimed candidate devices and the one or more users are interpreted to be the claimed plurality of candidates. The knowledge base stored in an electronic storage system, where the user profiles are stored, is interpreted to be the claimed database stored in memory of the computer system. Although not explicitly stated, the examiner also interprets the raw data sent to a database to be classified, indexed, and tagged to be the claimed storing in a candidate attribute database wherein it is reasonably understood to be classified or tagged as user profile data (candidate attributes).]; 
receiving, project attributes from a user and storing the project attributes in a project database [Column 3 Lines 31-33 teaches a "Knowledge base" refers to a collection of knowledge content saved in an electronic storage system and that may be later retrieved for implementation in future projects. Column 5 Lines 5-8 and Figure 1 teach one or more client computing devices 104 may display a graphical user interface 108 configured to receive information from one or more users and interact with one or more software modules 106. Column 5 Lines 32-35 and Figure 1 teach interaction between client computing devices 104 and software modules 106 may generate raw data 110 such as user profiles, documents, project information, metrics, emails and worksheets among others. Software modules 106 may transmit raw data 110 through network connection (network interface) 102 to a database 112 for storing. Column 6 Lines 18-19 teach raw data may include project information. Column 6 Lines 62-63 teach knowledge base 118 may be implemented through known in the art database management systems (DBMS). Column 7 Lines 48-54 and Figure 3 teach one or more client computing devices may display a graphical user interface configured to receive information regarding to projects from one or more users and interact with the social network. Afterwards, the project information may be released 302 into knowledge ecosystem, where the client computing device may allow one or more users to define project attributes.
The examiner interprets transmitting raw data to the claimed receiving wherein the raw data comprises project information, project information is interpreted to be the claimed project attributes, and transmitting over a network connection is interpreted to be the claimed via network interface. The one or more client computing devices are interpreted to be the claimed user device of a user and the graphical user interface configured to receive information regarding to projects from one or more users to be the claimed user-entered attributes of a first part of a project attributes. The knowledge base stored in an electronic storage system, where the project information is stored, is interpreted to be the claimed memory of the computer system. Although not explicitly stated, the examiner also interprets the raw data sent to a database to be classified, indexed, and tagged to be the claimed storing in a project attribute database wherein it is reasonably understood to be classified or tagged as project information (candidate attributes).]; 
searching for candidates in the candidate database by comparing candidate attributes with the project attributes in the project database [Column 8 Lines 27-33 and Figure 4 teach during a social network connection 406 the system may automatically search the suitable individual(s) that fit according to the needs of the specific project. Social network database 408 includes the list of suitable candidates or team member(s) that the knowledge management system through social network may select as being suitable for a project. The examiner interprets the social network database to be the claimed candidate database used for searching for candidates and fit according to the needs of the specific project is interpreted to be the claimed comparing project attributes with candidate attributes.];  
producing a matching candidate set comprising matching candidates, wherein each matching candidate is assigned an overall matching score [Column 10 Lines 1-7 and Figure 6 teach Table 600 may include a set of attributes 604 for each employee. The assignment engine may associate a score with each employee's attributes based on matching probabilities to specific project's attributes. Then, the disclosed method may allow the calculation of a net score 606 for each employee. The examiner interprets the table comprising scores based on matching probabilities to specific project’s attributes to include the claimed matching candidate set.];
 
Kannan discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose sorting the matching candidates in the matching candidate set by overall matching score and producing a first sorted matching candidate set, breaking the sorted matching candidate set into a plurality of display groups with a minimum number of candidates and (ii) breaking the second sorted matching candidate set into new plurality  of display groups with a minimum number of candidates, sending a first display group of the plurality of display groups to a user device to be displayed and in response to the user interacting with the display/sort trigger, (iii) sending a second display group of the new plurality of display groups to the user device to be displayed, in response to the user interacting with a display/sort trigger, (i) sorting the candidates within the plurality of display groups that have not been sent to the user device for display to produce a second sorted matching candidate set, wherein the sorting is based on a combination of the project attributes in the project database and the at least one context attribute matching candidate attributes, one or more candidates displayed within the first display group, and in response to detecting a user interaction, comprising at least one of saving the candidate or hiding the candidate, with one or more candidates, generating at least one context attribute.
McGovern discloses:
sorting the matching candidates in the matching candidate set by overall matching score and producing a first sorted matching candidate set [Paragraph 0048 teaches the matching system also compares the attributes desired by the employee seeker with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position. Paragraph 0049 teaches the match results are presented to the employee seeker. Preferably, only employment seekers with a match level that satisfies a threshold condition are presented to the employee seeker. Alternatively, a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0052 teaches unqualified employment seekers (e.g., those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition) are not displayed to employee seekers, and the employee seeker's time and effort is not spent weeding out interested, but unqualified, employment seekers. Paragraph 0069 teaches a matching engine compares matching profiles, attribute/field by attribute/field to determine a matching value for the profiles. Each attribute or field of a profile is compared with a corresponding attribute or field in another to determine how well the two match. The examiner interprets ranked employment seekers to be the claimed sorted matching candidate set wherein the ranked is reasonably understood to be a listing of matches ordered by rank. The examiner also interprets attributes desired by an employee seeker to be the claimed project attributes for a particular job or position.];
breaking the sorted matching candidate set into a plurality of display groups with a minimum number of candidates and (ii) breaking the second sorted matching candidate set into new plurality  of display groups with a minimum number of candidates [Paragraph 0049 teaches a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0101 search/match results are visible on the screen, the match criteria used to produce the results are also displayed. Paragraph 0104 teaches a mechanism (e.g., a link, a button, etc.) is provided in the user interface of the match results listing to enable seekers to indicate that they disagree with the match score for a given listing. FIG. 18 is a block diagram of a general purpose computer for use in accordance with one embodiment. Paragraph 0162 teaches monitor 1817 is a type of monitor suitable for displaying graphic images. Note: The examiner interprets specifying a number of employment seekers at one time to be specifying groups of employments seekers based on the specified number and presenting highest rank employment seekers as match results to be the claimed display groups and to be the claimed breaking the sorted matching candidate set into a plurality of display groups with a minimum number of candidates. The specified number can reasonably be interpreted to be an indication of the claimed minimum number. The examiner interprets the recitation of displaying or presenting employment seekers first reasonably includes a plurality, a second set or subsequent presentation or display of employment seekers which reasonably includes the claimed new plurality of sorted matching candidate display groups, wherein the examiner interprets the claimed new sorted matching candidates to be different or another set of sorted matching candidates. The examiner also interprets specifying a number of employment seekers to be presented to the employee seeker at a time to reasonably include the claimed breaking candidates into new plurality of display groups, wherein the new display groups are interpreted by the examiner to include another, different, or subsequent display group that has a specified number of candidates. In the context of the cited reference, specifying a number of employment seekers presented to the employee seeker at one time could reasonably include specifying a number employment seekers presented to the employee seeker at any time, including a second time for the claimed second sorted matching candidate set.];
sending a first display group of the plurality of display groups to a user device to be displayed and in response to the user interacting with the display/sort trigger, (iii) sending a second display group of the new plurality of display groups to the user device to be displayed [Paragraph 0049 teaches a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0063 teaches at step 420, an indicator of the quantity and/or quality of the matching results for the altered profile is recorded. Preferably, the indicator is the number of results that have a matching value greater than a threshold value; however, the indicator can be any suitable indication of match result quantity and/or quality. Paragraph 0101 search/match results are visible on the screen, the match criteria used to produce the results are also displayed. Paragraph 0162 teaches monitor 1817 is a type of monitor suitable for displaying graphic images. Paragraph 0187 teaches an example of such a first page match list is presented in FIG. 22. Similar to the daily match list of FIG. 21, Job seekers' IDs 2202 are listed along with their match scores 2204 and their status 2206. A match summary 2208 and favorite candidates list 2210 are also preferably included.
Note: The examiner interprets search/match results displayed on a screen/CRT/monitor to be the claimed displaying on a device and the match results, wherein the search/match results is interpreted to reasonably include the claimed first display group of the plurality of display groups or a second display group of the plurality of display groups. A specified number of employment seekers presented to the employee seeker at one time is interpreted to reasonably include at least two or more display groups, therefore, in the context of the cited reference, the at least two or more display groups reads on the claimed first display group and a second display group… a specified number of display groups presented to the employee seeker at another time (second display group). FIG. 22 has an example of first page where there are links to click on the next page of match results. In the context of the cited prior art, clicking on “Next” is interpreted to be the claimed in response to the user interacting with the display/sort trigger, sending a second (new) display group of the display groups to the user device to be displayed.];
in response to the user interacting with a display/sort trigger, (i) sorting the candidates within the plurality of display groups that have not been sent to the user device for display to produce a second sorted matching candidate set, wherein the sorting is based on a combination of the project attributes in the project database and the at least one context attribute matching candidate attributes [Paragraph 0048 teaches the matching system also compares the attributes desired by the employee seeker with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position. Paragraph 0049 teaches the match results are presented to the employee seeker. Preferably, only employment seekers with a match level that satisfies a threshold condition are presented to the employee seeker. Alternatively, a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0063 teaches at step 420, an indicator of the quantity and/or quality of the matching results for the altered profile is recorded. Preferably, the indicator is the number of results that have a matching value greater than a threshold value; however, the indicator can be any suitable indication of match result quantity and/or quality. Paragraph 0069 teaches a matching engine compares matching profiles, attribute/field by attribute/field to determine a matching value for the profiles. Each attribute or field of a profile is compared with a corresponding attribute or field in another to determine how well the two match. Paragraph 0182 teaches the top 3 (or any other suitable number) candidate matches for each position, the job name/number, the number of matches above a threshold value, and the number of new matches the seeker hasn't seen.
Note: The examiner interprets ranked employment seekers to be the claimed sorted candidate set wherein the ranking is reasonably understood to be a listing of matches ordered by rank. The examiner also interprets attributes desired by an employee seeker to be the claimed project attributes for a particular job or position, therefore, attributes desired by an employee seeker (project attributes) are matched with attributes for employment seekers (candidate attributes). Ranking, based on attributes desired by an employee seeker (project attributes) are matched with attributes for employment seekers (candidate attributes), a predetermined amount of employment seekers (candidates) and only presenting a specified number of those employment seekers is interpreted to read on the claimed sorting the candidates within the plurality of display groups that have not been sent to the user device for display to produce a second sorted matching candidate set, wherein the sorting is based on a combination of the project attributes in the project database and the at least one context attribute matching candidate attributes. Presenting employment seekers at one time is interpreted to reasonably include the possibility of at least one other time to display employment seekers – a first time, a second time, a plurality of times (displays). The claimed sorting the candidates within the display groups that have not been sent to the user device for display is interpreted to include sorting matching candidates that have been displayed which is interpreted by the examiner to be in the same scope of the cited a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Ranking (sorting), in the context of the cited prior, is interpreted to be applied to candidates that were not sent as part of the first set of highest ranking employment seekers presented to the employee seekers. Reasonably a second set (not the first) will be presented and that second set is interpreted to have undergone ranking similar to that of the first set, therefore, reading on the claimed sorting the candidates within the plurality of display groups that have not been sent to produce a second sorted matching candidate set. To further elaborate, the cited number of new matches the seeker hasn't seen with the cited ranked matched displayed to a seeker at one time reasonably includes a second time and reads on the claimed a second sorted matching candidate set.]; 
one or more candidates displayed within the first display group [Paragraph 0049 teaches a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0063 teaches at step 420, an indicator of the quantity and/or quality of the matching results for the altered profile is recorded. Preferably, the indicator is the number of results that have a matching value greater than a threshold value; however, the indicator can be any suitable indication of match result quantity and/or quality. Paragraph 0101 search/match results are visible on the screen, the match criteria used to produce the results are also displayed. Paragraph 0162 teaches monitor 1817 is a type of monitor suitable for displaying graphic images. Paragraph 0187 teaches an example of such a first page match list is presented in FIG. 22. Similar to the daily match list of FIG. 21, Job seekers' IDs 2202 are listed along with their match scores 2204 and their status 2206. A match summary 2208 and favorite candidates list 2210 are also preferably included.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan, by incorporating altering match attributes, sorting/ranking by score, and updating and displaying search/match results, as taught by McGovern (see Paragraph 0048, 0049, 0052, 0060, 0064, 0069, 0101, 0111, 0104), because both applications are directed to candidate and project attribute analysis; configuring the knowledge base system to alter match attributes, sort/rank by score, and update and display search/match results allows the system to avoid the inefficiencies associated with sending notices and/or resumes to employee seekers when an employment seeker is interested. The employee seeker is no longer flooded with unqualified or lesser qualified applicant information (see McGovern Paragraph 0121).

Kannan and McGovern disclose most of the limitations as set forth in claim 1 but do not appear to expressly disclose in response to detecting a user interaction, comprising at least one of saving the candidate or hiding the candidate, with one or more candidates, generating at least one context attribute
Bischke discloses: 
in response to detecting a user interaction, comprising at least one of saving the candidate or hiding the candidate, with one or more candidates, generating at least one context attribute [Paragraph 0074 teaches the user can then perform a number of different actions, including but not limited to, linking to other third-party websites that are different from the third-party website currently being browsed, linking to the full profile for the candidate on the data access and/or aggregation website and performing CRM actions. Paragraph 0075 teaches when CRM actions are performed, an update may be made to the record in the database for the candidate on the data access and/or aggregation service. Paragraph 0078 teaches CRM actions may include adding a candidate to a list, folder or bucket. One or more tags relating to one or more categories may be associated with the candidate. Such tags may include keywords or other characterizations of the candidate. They may include a position or type of position the candidate may fill or be considered for. They may also include skills or experience of the candidate, or individuals that the candidates know. In some instances, they may include a rating for the candidate. Such specifics of the candidate may persist over the use of the system. Note: User performed CRM actions that add a candidate to a list, folder, or bucket (saving the candidate) and tagging the candidate with skills or experience of the candidate (context attribute) is interpreted to read on the claimed in response to detecting a user interaction, comprising at least one of saving the candidate or hiding the candidate, with one or more candidates, generating at least one context attribute because the CRM action of adding a candidate to a list, folder or bucket includes associating candidates with candidate skill tags.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan and McGovern, by incorporating user performed CRM actions that add a candidate to a list, folder, or bucket (saving the candidate) and tagging the candidate with skills or experience of the candidate (context attribute), as taught by Bischke (see Paragraph 0074, 0075, and 0078), because all three applications are directed to candidate and project processing; incorporating user performed CRM actions that add a candidate to a list, folder, or bucket (saving the candidate) and tagging the candidate with skills or experience of the candidate (context attribute) advantageously facilitate information gathering about the candidate from readily available resources (see Bischke Paragraph 0009).

As to claim 4:
Kannan, McGovern, and Bischke disclose all of the limitations of claim 1.
McGovern also discloses:
The method of claim 1, further comprising a subsequent addition of generated context attributes is further based on at least one of the project attributes, the matching candidate attributes, candidate attributes of a selected candidate, candidate attributes of historical candidates, or project attributes of an additional project [Paragraph 0060 match-based employment system can also determine that employment seekers (who possess the attributes desired by the employee seeker) specify an average desired compensation of $100,000 and/or that employment seekers with the specified skills have accepted positions offering an average of $80,000 in desired compensation. The information is provided to the employee seeker, and the employee seeker is given the opportunity to alter his or her match profile for the position. The examiner interprets new match criteria to be the claimed subsequent addition of the generated context attributes and answering data collection questions that are associated with project attributes or matching attributes to be the claimed based on the project attributes and matching attributes. The examiner also interprets the compensation to be included in the context attributes that are changed based on the average desired compensation, wherein the average is a numerical representation of historical attributes of candidate attributes.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan, by incorporating the use of average desired compensation to represent an historical compensation values, as taught by McGovern (see Paragraph 0060), because both applications are directed to candidate and project attribute analysis; configuring the knowledge base system to use the average desired compensation to represent an historical compensation values allows the system to avoid the inefficiencies associated with sending notices and/or resumes to employee seekers when an employment seeker is interested. The employee seeker is no longer flooded with unqualified or lesser qualified applicant information (see McGovern Paragraph 0121).

As to claim 5:
Kannan, McGovern, and Bischke disclose all of the limitations as set forth in claim 1and 4.
McGovern also discloses:
The method of claim 4, wherein the user interacting with the candidate displayed includes is at least one of: saving the candidate or hiding the candidate [Paragraph 0115 teaches seekers (both employee seekers and employment seekers) indicate up to a fixed number of matches (e.g., 20) as keepers or favorites, thus, forming a favorites list (or keepers list)]. The examiner interprets keepers or favorites to be the claimed saving the candidate and placing the job seekers into keepers or favorites is interpreted to be the claimed interacting with the candidate displayed.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan, by incorporating keepers or favorites forming a favorites list of employment or employee seekers, as taught by McGovern (see Paragraph 0115), because both applications are directed to candidate and project attribute analysis; configuring the knowledge base system to utilize a keepers list of employee or employment seekers allows the system to avoid the inefficiencies associated with sending notices and/or resumes to employee seekers when an employment seeker is interested. The employee seeker is no longer flooded with unqualified or lesser qualified applicant information (see McGovern Paragraph 0121).

As to claim 6:
Kannan, McGovern, and Bischke disclose all of the limitations as set forth in claim 1.
McGovern also discloses:
The method of claim 1, further comprising: sending a potential context attribute to the user [Paragraph 0060 teaches a match-based employment system can provide individually determined change recommendations to employee seeker, position and/or employment seeker attributes or any other suitable user-controlled data.]; receiving a favorable indication for using the potential context attribute from the user [Paragraph 0063 teaches an indicator of the quantity and/or quality of the matching results for the altered profile is recorded.]; and performing a subsequent addition of the potential context attribute to the project attributes in response to the receiving of the favorable indication [Paragraph 0060 teaches a match-based employment system can provide individually determined change recommendations to employee seeker, position and/or employment seeker attributes or any other suitable user-controlled data. Paragraph 0064 and Figure 4 teaches at step 425, it is determined whether the selected attribute is to be altered and matched again. If not, at step 430, it is determined whether another attribute is to be altered and matched. Although not explicitly stated, the examiner reasonably interprets if the indicator is favorable the selected attribute is not to be altered and matched again. Therefore, the attribute has been changed with a newly added attribute (subsequent addition) based on employment seeker attributes associated with change recommendations.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan, by incorporating attribute change recommendations sent to employee and employment seekers where an indicator as to the quality of the recommendation is provided and changes to the attribute are made, as taught by McGovern (see Paragraph 0060, 0063, 0064), because both applications are directed to candidate and project attribute analysis; configuring the knowledge base system to provide recommendations for changes to an attribute allows the system to avoid the inefficiencies associated with sending notices and/or resumes to employee seekers when an employment seeker is interested. The employee seeker is no longer flooded with unqualified or lesser qualified applicant information (see McGovern Paragraph 0121).

As to claim 7:
Kannan, McGovern, and Bischke disclose all of the limitations as set forth in claim 1.
McGovern also discloses:
The method of claim 1, wherein including the at least one generated context attribute in a subsequent addition of the project attributes is based on candidate attributes of candidates who performed at least one of: accepting a request for further contact by the user or receiving an offer [Paragraph 0060 teaches employment seekers with the specified skills have accepted positions offering an average of $80,000 in desired compensation. The information is provided to the employee seeker, and the employee seeker is given the opportunity to alter his or her match profile for the position. The examiner interprets the accepted positions where compensation is offered to be the claimed receiving an offer because an offer must be received before an offer can be accepted. The examiner also interprets desired compensation to be the claimed context attributes similar to aforementioned interpretations. Altering profile data is interpreted to include the claimed subsequent addition of project attributes, where the cited accepted offers are based on candidates accepting offers which much include the claimed receiving an offer.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan, by incorporating recommendations based on offers accepted, as taught by McGovern (see Paragraph 0060), because both applications are directed to candidate and project attribute analysis; configuring the knowledge base system to provide recommendations for changes to an attribute based on offers accepted allows the system to avoid the inefficiencies associated with sending notices and/or resumes to employee seekers when an employment seeker is interested. The employee seeker is no longer flooded with unqualified or lesser qualified applicant information (see McGovern Paragraph 0121).

As to claim 9:
Kannan, McGovern, and Bischke disclose all of the limitations as set forth in claim 1.
McGovern also discloses:
The method of claim 1, further comprising modifying the project attributes until a predetermined number of matching candidates are received from the searching [Paragraph 0109 a seeker is preferably able to view indications of the quality and/or quantity of match results for modifications of the specified match criteria. The match-based employment system can provide a visual indication (e.g., a histogram, etc.) of how much of the candidate pool (i.e., possible matches) falls within reasonable matching bounds (e.g., within the current match profile or within some acceptable error/alterations of the current match profile) given the current match profile data. Thus, a seeker receives an indication of whether the current matching criteria are effectively limiting (i.e., neither too limiting nor insufficiently limiting) the result set. The examiner interprets receiving an indication that the match criteria is limiting the result set to be a prompt to the user to change, if desired, the attribute limiting the quantity of the result set, wherein the quantity of the result set is interpreted to be the claimed number of matching candidates. Although not explicitly stated, the examiner interprets the determination as to limiting the result set to be dependent on a predetermined number of an acceptable number of results].
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan, by incorporating indications as to limiting match results using the current match criteria, as taught by McGovern (see Paragraph 0109), because both applications are directed to candidate and project processing; configuring the knowledge base system to provide users with an indication of whether the current matching criteria are effectively limiting questions allows the system to avoid the inefficiencies associated with sending notices and/or resumes to employee seekers when an employment seeker is interested. The employee seeker is no longer flooded with unqualified or lesser qualified applicant information (see McGovern Paragraph 0121).

As to claim 21:
Kannan, McGovern, and Bischke disclose all of the limitations as set forth in claim 1.
McGovern also discloses: 
The method of claim 1, wherein the sorting the candidates within the plurality of display groups that have not been sent to user device for display continues a predetermined number of times [Paragraph 0048 teaches the matching system also compares the attributes desired by the employee seeker with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position. Paragraph 0049 teaches the match results are presented to the employee seeker. Preferably, only employment seekers with a match level that satisfies a threshold condition are presented to the employee seeker. Alternatively, a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0069 teaches a matching engine compares matching profiles, attribute/field by attribute/field to determine a matching value for the profiles. Each attribute or field of a profile is compared with a corresponding attribute or field in another to determine how well the two match. 
Note: The examiner interprets ranked employment seekers to be the claimed sorted matching candidate set wherein the ranked is reasonably understood to be a listing of matches ordered by rank. The examiner also interprets attributes desired by an employee seeker to be the claimed project attributes for a particular job or position, wherein attributes desired by an employee seeker (project attributes) are matched with attributes for employment seekers (candidate attributes). Ranking a predetermined amount of employment seekers (candidates) by match level and only presenting a specified number of those employment seekers is interpreted to read on the claimed sorting the candidates within the plurality of display groups that have not been sent to the user device for display based on the project attributes in the project database and on matching candidate attributes and producing a second sorted matching candidate set. Presenting employment seekers at one time is interpreted to reasonably include the possibility of at least one other time to display employment seekers – a first time and a second time. The claimed sorting the candidates within the plurality of display groups that have not been sent to the user device for display is interpreted to include sorting matching candidates that have been displayed which is interpreted by the examiner to be in the same scope of the cited a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Ranking (sorting), in the context of the cited prior, is interpreted to be applied to candidates that were not sent as part of the first set of highest ranking employment seekers presented to the employee seekers. Reasonably a second set (not the first) will be presented and that second set is interpreted to have undergone ranking similar to that of the first set, therefore, reading on the claimed sorting the candidates within the display groups that have not been sent.]. In the context of the cited prior art, each of the specified number of alternative matching profile results/seekers presented to the seeker ranked by match level and with the highest ranking seekers being presented first, therefore the alternative matching profile results/seekers are sorted and this only occurs based on the number attributes alterations the systems determines all at one time. Therefore, the continuation of a predetermined number of times, in the context of the cited prior art, is obviously determined by a calculation using the number of job seekers displayed at a time and the total number of job seekers returned with matching attributes.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan, by incorporating altering match attributes, sorting/ranking by score, and updating and displaying search/match results, as taught by McGovern (see Paragraph 0049, 0062, and 0065), because both applications are directed to candidate and project attribute analysis; configuring the knowledge base system to alter match attributes, sort/rank by score, and update and display search/match results allows the system to avoid the inefficiencies associated with sending notices and/or resumes to employee seekers when an employment seeker is interested. The employee seeker is no longer flooded with unqualified or lesser qualified applicant information (see McGovern Paragraph 0121).

As to claim 24:
Kannan, McGovern, and Bischke disclose all of the limitations as set forth in claim 1.
McGovern also discloses: 
The method of claim 1, wherein an addition of the generated context attributes is further based on a user action related to refreshing the first display group, or the user action related to displaying the second display group [Paragraph 0049 teaches a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0062 teaches the system alters one or more attributes of the matching profile for a user and generates alternative matching results for the altered profile. At step 400, the system determines the attributes that will be altered. It is preferred that the system determine the attributes to be altered at one time. Paragraph 0065 teaches each of these alternative matching profile results are presented to the employment seeker by displaying the attribute alteration (i.e., the difference between the matching profile entered by the employment seeker and the alternative matching profile) and the number of matches the alternative matching profile would generate. Note: Altering or the altered attributes is interpreted to include the claimed addition of the at least one generated context attributes and presenting alternative matching profile results based on the system altering attributes is interpreted to be the claimed the user action related to displaying the second display group. The examiner interprets the system altering the attributes to be the claimed user action and altering attributes causes a display of alternative matching profile results to be the claimed related to displaying the second display group, wherein the alternative matching profile results interpreted to be the claimed second display group.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan, by incorporating altering match attributes, sorting/ranking by score, and updating and displaying search/match results, as taught by McGovern (see Paragraph 0049, 0062, and 0065), because both applications are directed to candidate and project attribute analysis; configuring the knowledge base system to alter match attributes, sort/rank by score, and update and display search/match results allows the system to avoid the inefficiencies associated with sending notices and/or resumes to employee seekers when an employment seeker is interested. The employee seeker is no longer flooded with unqualified or lesser qualified applicant information (see McGovern Paragraph 0121).

Claim(s) 10, 13, 14, 16, 18, 19, 20, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (U.S. Patent 9684698 B1) hereinafter Kannan, in view of McGovern et al. (U.S. Publication No.: US 20060229902 A1) hereinafter McGovern.
As to claim 10:
Kannan discloses:
A system comprising: one or more computer processors a memory; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to:
receive, candidate attributes for a plurality of candidates and storing the candidate attributes in a candidate database [Column 3 Lines 31-33 teaches a "Knowledge base" refers to a collection of knowledge content saved in an electronic storage system and that may be later retrieved for implementation in future projects. Column 5 Lines 5-8 and Figure 1 teach one or more client computing devices 104 may display a graphical user interface 108 configured to receive information from one or more users and interact with one or more software modules 106. Column 5 Lines 32-35 and Figure 1 teach interaction between client computing devices 104 and software modules 106 may generate raw data 110 such as user profiles, documents, project information, metrics, emails and worksheets among others. Software modules 106 may transmit raw data 110 through network connection (network interface) 102 to a database 112 for storing. Column 6 Line 18 teaches raw data may include user profiles. Column 6 Lines 23-28 teach software modules may send raw data to a database where one or more sets of raw data may be analyzed, classified, indexed, and tagged using one or more information processing algorithms designed to process one or more types of data, allowing the conversion of raw data into preprocessed information. Column 6 Lines 62-63 teach knowledge base 118 may be implemented through known in the art database management systems (DBMS). Column 8 Lines 52-57 teach one or more individuals profiles with their respective information in term of domain knowledge and experience among other attributes, such as experience, passion, emotional intelligence, connectivity, creativity, analytical skills, availability, recommendations, preparedness, and influence, among others.  
The examiner interprets transmitting raw data to the claimed receiving wherein the raw data comprises user profiles, individual profiles are interpreted to be the claimed candidate attributes, and transmitting over a network connection is interpreted to be the claimed via network interface. The one or more client computing devices are interpreted to be the claimed candidate devices and the one or more users are interpreted to be the claimed plurality of candidates. The knowledge base stored in an electronic storage system, where the user profiles are stored, is interpreted to be the claimed database stored in memory of the computer system. Although not explicitly stated, the examiner also interprets the raw data sent to a database to be classified, indexed, and tagged to be the claimed storing in a candidate attribute database wherein it is reasonably understood to be classified or tagged as user profile data (candidate attributes).]; 
receive, project attributes from a user and storing the project attributes in a project database [Column 3 Lines 31-33 teaches a "Knowledge base" refers to a collection of knowledge content saved in an electronic storage system and that may be later retrieved for implementation in future projects. Column 5 Lines 5-8 and Figure 1 teach one or more client computing devices 104 may display a graphical user interface 108 configured to receive information from one or more users and interact with one or more software modules 106. Column 5 Lines 32-35 and Figure 1 teach interaction between client computing devices 104 and software modules 106 may generate raw data 110 such as user profiles, documents, project information, metrics, emails and worksheets among others. Software modules 106 may transmit raw data 110 through network connection (network interface) 102 to a database 112 for storing. Column 6 Lines 18-19 teach raw data may include project information. Column 6 Lines 62-63 teach knowledge base 118 may be implemented through known in the art database management systems (DBMS). Column 7 Lines 48-54 and Figure 3 teach one or more client computing devices may display a graphical user interface configured to receive information regarding to projects from one or more users and interact with the social network. Afterwards, the project information may be released 302 into knowledge ecosystem, where the client computing device may allow one or more users to define project attributes.
The examiner interprets transmitting raw data to the claimed receiving wherein the raw data comprises project information, project information is interpreted to be the claimed project attributes, and transmitting over a network connection is interpreted to be the claimed via network interface. The one or more client computing devices are interpreted to be the claimed user device of a user and the graphical user interface configured to receive information regarding to projects from one or more users to be the claimed user-entered attributes of a first part of a project attributes. The knowledge base stored in an electronic storage system, where the project information is stored, is interpreted to be the claimed memory of the computer system. Although not explicitly stated, the examiner also interprets the raw data sent to a database to be classified, indexed, and tagged to be the claimed storing in a project attribute database wherein it is reasonably understood to be classified or tagged as project information (candidate attributes).]; 
search for candidates in the candidate database by comparing candidate attributes with at least one project attributes [Column 8 Lines 27-33 and Figure 4 teach during a social network connection 406 the system may automatically search the suitable individual(s) that fit according to the needs of the specific project. Social network database 408 includes the list of suitable candidates or team member(s) that the knowledge management system through social network may select as being suitable for a project. The examiner interprets the social network database to be the claimed candidate database used for searching for candidates and fit according to the needs of the specific project is interpreted to be the claimed comparing project attributes with candidate attributes.];  
produce a matching candidate set comprising matching candidates, wherein each matching candidate is assigned an overall matching score [Column 10 Lines 1-7 and Figure 6 teach Table 600 may include a set of attributes 604 for each employee. The assignment engine may associate a score with each employee's attributes based on matching probabilities to specific project's attributes. Then, the disclosed method may allow the calculation of a net score 606 for each employee. The examiner interprets the table comprising scores based on matching probabilities to specific project’s attributes to be the claimed matching candidate set.];

Kannan discloses most of the limitations as set forth in claim 10 but does not appear to expressly disclose sort the matching candidates in the matching candidate set by overall matching score and producing a first sorted matching candidate set, breaking the sorted matching candidate set into a plurality of display groups with a minimum number of candidates and breaking the second sorted matching candidate set into new plurality of display groups with a minimum number of candidates using the project attributes, sending a first display group of the plurality of display groups to a user device to be displayed and sending a second display group of the new plurality of display groups to the user device to be displayed in response to the user interacting with a display/sort trigger, revising the project attributes stored in the project database by an addition of at least one generated context attribute based on at least one a user action, wherein the user action is interacting with a candidate displayed within the first display group of the plurality of display groups, in response to the user interacting with a display/sort trigger, sorting the candidates within remaining display groups of the plurality of display groups by comparing the project attributes stored, including the candidate attributes and the at least one generated context attributes, in the project database with matching candidate attributes and producing a second sorted matching candidate set, sending a potential context attribute to the user based on the user interacting with the display/sort trigger receiving a favorable indication to use the potential context attribute in further sorting of the candidates within the remaining display groups of the plurality of display groups performing a second revision of the project attributes to include the potential context attribute in response to the receiving of the favorable indication.
 McGovern discloses:
sort the matching candidates in the matching candidate set by overall matching score and producing a first sorted matching candidate set [Paragraph 0048 teaches the matching system also compares the attributes desired by the employee seeker with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position. Paragraph 0049 teaches the match results are presented to the employee seeker. Preferably, only employment seekers with a match level that satisfies a threshold condition are presented to the employee seeker. Alternatively, a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0052 teaches unqualified employment seekers (e.g., those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition) are not displayed to employee seekers, and the employee seeker's time and effort is not spent weeding out interested, but unqualified, employment seekers. Paragraph 0069 teaches a matching engine compares matching profiles, attribute/field by attribute/field to determine a matching value for the profiles. Each attribute or field of a profile is compared with a corresponding attribute or field in another to determine how well the two match. The examiner interprets ranked employment seekers to be the claimed sorted matching candidate set wherein the ranked is reasonably understood to be a listing of matches ordered by rank. The examiner also interprets attributes desired by an employee seeker to be the claimed project attributes for a particular job or position.]; 
breaking the sorted matching candidate set into a plurality of display groups with a minimum number of candidates and breaking the second sorted matching candidate set into new plurality of display groups with a minimum number of candidates using the project attributes [Paragraph 0048 teaches the matching system also compares the attributes desired by the employee seeker with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position. Paragraph 0049 teaches a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0101 search/match results are visible on the screen, the match criteria used to produce the results are also displayed. Paragraph 0104 teaches a mechanism (e.g., a link, a button, etc.) is provided in the user interface of the match results listing to enable seekers to indicate that they disagree with the match score for a given listing. FIG. 18 is a block diagram of a general purpose computer for use in accordance with one embodiment. Paragraph 0162 teaches monitor 1817 is a type of monitor suitable for displaying graphic images. Note: The examiner interprets specifying a number of employment seekers at one time to be specifying groups of employments seekers based on the specified number and presenting highest rank employment seekers as match results to be the claimed display groups and to be the claimed breaking the sorted matching candidate set into a plurality of display groups with a minimum number of candidates. The specified number can reasonably be interpreted to be an indication of the claimed minimum number. The examiner interprets the recitation of displaying or presenting employment seekers first reasonably includes a plurality, a second set or subsequent presentation or display of employment seekers which reasonably includes the claimed new plurality of sorted matching candidate display groups, wherein the examiner interprets the claimed new sorted matching candidates to be different or another set of sorted matching candidates. The examiner also interprets specifying a number of employment seekers to be presented to the employee seeker at a time to reasonably include the claimed breaking candidates into new plurality of display groups, wherein the new display groups are interpreted by the examiner to include another, different, or subsequent display group that has a specified number of candidates. In the context of the cited reference, specifying a number of employment seekers presented to the employee seeker at one time could reasonably include specifying a number employment seekers presented to the employee seeker at any time, including a second time for the claimed second sorted matching candidate set. The cited matching system comparing the attributes desired by the employee seeker (project attributes) with attributes of the employment seekers on the system to generate a match level that is used in presenting a minimum number of candidates reads on the claimed breaking the second sorted matching candidate set into new plurality of display groups with a minimum number of candidates using the project attributes because the attributes desired by the employee seeker (project attributes) are used to determine the ranking (sort) and impacts candidates displayed in the cited minimum number candidates.]
sending a first display group of the plurality of display groups to a user device to be displayed and sending a second display group of the new plurality of display groups to the user device to be displayed in response to the user interacting with a display/sort trigger [Paragraph 0049 teaches a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0063 teaches at step 420, an indicator of the quantity and/or quality of the matching results for the altered profile is recorded. Preferably, the indicator is the number of results that have a matching value greater than a threshold value; however, the indicator can be any suitable indication of match result quantity and/or quality. Paragraph 0101 search/match results are visible on the screen, the match criteria used to produce the results are also displayed. Paragraph 0162 teaches monitor 1817 is a type of monitor suitable for displaying graphic images. Paragraph 0187 teaches an example of such a first page match list is presented in FIG. 22. Similar to the daily match list of FIG. 21, Job seekers' IDs 2202 are listed along with their match scores 2204 and their status 2206. A match summary 2208 and favorite candidates list 2210 are also preferably included.
Note: The examiner interprets search/match results displayed on a screen/CRT/monitor to be the claimed displaying on a device and the match results, wherein the search/match results is interpreted to reasonably include the claimed first display group of the plurality of display groups or a second display group of the display groups. A specified number of employment seekers presented to the employee seeker at one time is interpreted to reasonably include at least two or more display groups or a new plurality display groups that follows the display group displayed the first time, therefore, in the context of the cited reference, the at least two or more display groups reads on the claimed first display group and a second display group… a specified number of display groups presented to the employee seeker at another time (second display group). FIG. 22 has an example of first page where there are links to click on the next page of match results. In the context of the cited prior art, clicking on “Next” is interpreted to be the claimed in response to the user interacting with the display/sort trigger, sending a second display group of the display groups to the user device to be displayed.]
revising the project attributes stored in the project database by an addition of at least one generated context attribute based on at least one a user action, wherein the user action is interacting with a candidate displayed within the first display group of the plurality of display groups [Paragraph 0060 teaches alternative match-based employment system can also determine that employment seekers (who possess the attributes desired by the employee seeker) specify an average desired compensation of $100,000 and/or that employment seekers with the specified skills have accepted positions offering an average of $80,000 in desired compensation. The information is provided to the employee seeker, and the employee seeker is given the opportunity to alter his or her match profile for the position. Paragraph 0111 teaches when a seeker removes a possible match from the seeker's favorites list, the seeker is prompted to enter a reason for the removal (e.g., need to make space on favorites list, salary demand too high, better candidate appeared, etc. Note: The examiner interprets the opportunity to alter his or her match profile for the position to be the claimed revising the project attributes in the stored project database and employment seekers or users who accepted positions offering an average of $80,000 is interpreted to be the claimed at least one user action related to a displayed candidate of the first display group. The examiner reasonably interprets, in the context of the cited prior art, the accepted position was at some point displayed to the employment seeker or user as part of a display group (first, second, third, plurality of display groups) and accepting an offer is reasonably interpreted to be included in the claimed user action related to a display candidate. Users who accepted offers are reasonably included in the users who received offers from employee seekers, therefore the receipt of an offer must include the user interacting employee seeker to send the offer. In the context of the cited prior art, users who are sent offers are/were reasonably included in a displayed group of matching employment seekers.]; 
in response to the user interacting with a display/sort trigger, sorting the candidates within remaining display groups of the plurality of display groups by comparing the project attributes stored, including the candidate attributes and the at least one generated context attributes, in the project database with matching candidate attributes and producing a second sorted matching candidate set [Paragraph 0049 teaches a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0063 teaches at step 420, an indicator of the quantity and/or quality of the matching results for the altered profile is recorded. Preferably, the indicator is the number of results that have a matching value greater than a threshold value; however, the indicator can be any suitable indication of match result quantity and/or quality. Paragraph 0101 search/match results are visible on the screen, the match criteria used to produce the results are also displayed. Paragraph 0162 teaches monitor 1817 is a type of monitor suitable for displaying graphic images. Paragraph 0182 teaches the top 3 (or any other suitable number) candidate matches for each position, the job name/number, the number of matches above a threshold value, and the number of new matches the seeker hasn't seen. 
Note: The examiner interprets search/match results displayed on a screen/CRT/monitor, in the context of the cited prior art, includes the claimed comparing the project attributes stored, including the candidate attributes and the at least one generated context attributes, in the project database with matching candidate attributes and producing a second sorted matching candidate set. To further elaborate, the search/match results, based on a predetermined amount of sorted results presented to the user, maybe a second or third set of match results based on the ranking/sorting the search/match results and the set amount of results presented to the user. A specified number of employment seekers presented to the employee seeker at one time is interpreted to reasonably include at least two or more display groups or a plurality display groups that follows the display group displayed the first time. The user specifying the number of employment seekers to be displayed is interpreted to include and read on the claimed in response to the user interacting with the display/sort trigger. The cited matching is interpreted to must include the claimed comparing the project attributes stored, including the candidate attributes and the at least one generated context attributes, in the project database with matching candidate attributes, wherein the cited matching looks for matching contributes between two sets of attributes, job seeker and employee seeker. Reasonably a second set (not the first) will be presented and that second set is interpreted to have undergone ranking similar to that of the first set, therefore, further reading on the claimed sorting the candidates within remaining display groups and producing a second sorted matching candidate set. To further elaborate, the cited number of new matches the seeker hasn't seen with the cited ranked matched displayed to a seeker at one time and second reads on the claimed producing a second sorted matching candidate set.]
sending a potential context attribute to the user based on the user interacting with the display/sort trigger [Paragraph 0049 teaches a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0060 teaches a match-based employment system can provide individually determined change recommendations to employee seeker, position and/or employment seeker attributes or any other suitable user-controlled data. Note: The user specifying the number of employment seekers to be displayed associated with change recommendations to impact ranking is interpreted to include and read on the claimed sending a potential context attribute to the user based on the user interacting with the display/sort trigger.]; receiving a favorable indication to use the potential context attribute in further sorting of the candidates within the remaining display groups of the plurality of display groups [Paragraph 0049 teaches a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0060 teaches a match-based employment system can provide individually determined change recommendations to employee seeker, position and/or employment seeker attributes or any other suitable user-controlled data. Paragraph 0063 teaches an indicator of the quantity and/or quality of the matching results for the altered profile is recorded. Note: The user specifying the number of employment seekers to be displayed associated with change recommendations (favorable indication) to impact ranking is further interpreted to include and read on the claimed receiving a favorable indication to use the potential context attribute in further sorting of the candidates within the remaining display groups of the plurality of display groups.]; performing a second revision of the project attributes to include the potential context attribute in response to the receiving of the favorable indication [Paragraph 0060 teaches alternative match-based employment system can also determine that employment seekers (who possess the attributes desired by the employee seeker) specify an average desired compensation of $100,000 and/or that employment seekers with the specified skills have accepted positions offering an average of $80,000 in desired compensation. The information is provided to the employee seeker, and the employee seeker is given the opportunity to alter his or her match profile for the position. Paragraph 0111 teaches when a seeker removes a possible match from the seeker's favorites list, the seeker is prompted to enter a reason for the removal (e.g., need to make space on favorites list, salary demand too high, better candidate appeared, etc. Paragraph 0064 and Figure 4 teaches at step 425, it is determined whether the selected attribute is to be altered and matched again. If not, at step 430, it is determined whether another attribute is to be altered and matched. Note: The examiner interprets the opportunity to alter his or her match profile for the position to read on and include the claimed performing a second revision of the project attributes and employment seekers or users who accepted positions offering an average of $80,000 is interpreted to read on the claimed receiving of the favorable indication. Although not explicitly stated, the examiner reasonably interprets if the indicator is favorable the selected attribute is not to be altered and matched again. Therefore, the attribute has been changed.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan, by incorporating altering match attributes, sorting/ranking by score, and updating and displaying search/match results, as taught by McGovern (see Paragraph 0048, 0049, 0052, 0060, 0064, 0069, 0101, 0111, 0104), because both applications are directed to candidate and project attribute analysis; configuring the knowledge base system to alter match attributes, sort/rank by score, and update and display search/match results allows the system to avoid the inefficiencies associated with sending notices and/or resumes to employee seekers when an employment seeker is interested. The employee seeker is no longer flooded with unqualified or lesser qualified applicant information (see McGovern Paragraph 0121).

As to claim 13:
Kannan and McGovern disclose all of the limitations of claim 10.
McGovern also discloses:
The system of claim 10, wherein the revising the project attributes, including the at least one generated context attribute, is further based on at least one of the project attributes, the matching candidate attributes, candidate attributes of a selected candidate, candidate attributes of historical candidates, or project attributes of an additional project [Paragraph 0060 match-based employment system can also determine that employment seekers (who possess the attributes desired by the employee seeker) specify an average desired compensation of $100,000 and/or that employment seekers with the specified skills have accepted positions offering an average of $80,000 in desired compensation. The information is provided to the employee seeker, and the employee seeker is given the opportunity to alter his or her match profile for the position. The examiner interprets new match criteria to be the claimed revising of the project and answering data collection questions to be the claimed display/sort trigger. The examiner also interprets the compensation to be the project attributes, including the at least one generated context attribute that are changed based on the average desired compensation, wherein the average is a numerical representation of historical attributes of candidate attributes.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan, by incorporating the use of average desired compensation to represent an historical compensation values, as taught by McGovern (see Paragraph 0060), because both applications are directed to candidate and project attribute analysis; configuring the knowledge base system to use the average desired compensation to represent an historical compensation values allows the system to avoid the inefficiencies associated with sending notices and/or resumes to employee seekers when an employment seeker is interested. The employee seeker is no longer flooded with unqualified or lesser qualified applicant information (see McGovern Paragraph 0121).

As to claim 14:
Kannan and McGovern disclose all of the limitations of claim 10 and 13.
McGovern also discloses:
The system of claim 13, wherein the user action is at least one of: saving the candidate or hiding the candidate [Paragraph 0115 teaches seekers (both employee seekers and employment seekers) indicate up to a fixed number of matches (e.g., 20) as keepers or favorites, thus, forming a favorites list (or keepers list)]. The examiner interprets keepers or favorites to be the claimed saving the candidate.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan, by incorporating keepers or favorites forming a favorites list of employment or employee seekers, as taught by McGovern (see Paragraph 0115), because both applications are directed to candidate and project attribute analysis; configuring the knowledge base system to utilize a keepers list of employee or employment seekers allows the system to avoid the inefficiencies associated with sending notices and/or resumes to employee seekers when an employment seeker is interested. The employee seeker is no longer flooded with unqualified or lesser qualified applicant information (see McGovern Paragraph 0121).

As to claim 16:
Kannan and McGovern disclose all of the limitations of claim 10.
McGovern also discloses:
The system of claim 10, wherein the revision of the generated context attribute is based on candidate attributes of candidates who previously performed at least one of: accepted a request for further contact by the user or received an offer [Paragraph 0060 teaches employment seekers with the specified skills have accepted positions offering an average of $80,000 in desired compensation. The information is provided to the employee seeker, and the employee seeker is given the opportunity to alter his or her match profile for the position. Note: The examiner interprets the accepted positions where compensation is offered to be the claimed receiving an offer because an offer must be received before an offer can be accepted. The examiner also interprets desired compensation to be the claimed context attributes similar to aforementioned interpretations. Altering profile data is interpreted to include the claimed revision of the at least one generated context attribute, where the cited accepted offers are based on candidates accepting offers which much include the claimed receiving an offer.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan, by incorporating recommendations based on offers accepted, as taught by McGovern (see Paragraph 0060), because both applications are directed to candidate and project attribute analysis; configuring the knowledge base system to provide recommendations for changes to an attribute based on offers accepted allows the system to avoid the inefficiencies associated with sending notices and/or resumes to employee seekers when an employment seeker is interested. The employee seeker is no longer flooded with unqualified or lesser qualified applicant information (see McGovern Paragraph 0121).

As to claim 18:
Kannan and McGovern disclose all of the limitations of claim 10.
McGovern also discloses:
The system of claim 10, wherein the one or more computer processors is further configured to modify the project attributes until a predetermined number of matching candidates are received from the searching [Paragraph 0109 a seeker is preferably able to view indications of the quality and/or quantity of match results for modifications of the specified match criteria. The match-based employment system can provide a visual indication (e.g., a histogram, etc.) of how much of the candidate pool (i.e., possible matches) falls within reasonable matching bounds (e.g., within the current match profile or within some acceptable error/alterations of the current match profile) given the current match profile data. Thus, a seeker receives an indication of whether the current matching criteria are effectively limiting (i.e., neither too limiting nor insufficiently limiting) the result set. The examiner interprets receiving an indication that the match criteria is limiting the result set to be a prompt to the user to change, if desired, the attribute limiting the quantity of the result set, wherein the quantity of the result set is interpreted to be the claimed number of matching candidates. Although not explicitly stated, the examiner interprets the determination as to limiting the result set to be dependent on a predetermined number of an acceptable number of results].
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan, by incorporating indications as to limiting match results using the current match criteria, as taught by McGovern (see Paragraph 0109), because both applications are directed to candidate and project attribute analysis; configuring the knowledge base system to provide users with an indication of whether the current matching criteria are effectively limiting questions allows the system to avoid the inefficiencies associated with sending notices and/or resumes to employee seekers when an employment seeker is interested. The employee seeker is no longer flooded with unqualified or lesser qualified applicant information (see McGovern Paragraph 0121).

As to claim 19:
Kannan discloses:
A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a computing device, cause the computing device to perform operations comprising:
receiving, candidate attributes for a plurality of candidates and storing the candidate attributes in a candidate database [Column 3 Lines 31-33 teaches a "Knowledge base" refers to a collection of knowledge content saved in an electronic storage system and that may be later retrieved for implementation in future projects. Column 5 Lines 5-8 and Figure 1 teach one or more client computing devices 104 may display a graphical user interface 108 configured to receive information from one or more users and interact with one or more software modules 106. Column 5 Lines 32-35 and Figure 1 teach interaction between client computing devices 104 and software modules 106 may generate raw data 110 such as user profiles, documents, project information, metrics, emails and worksheets among others. Software modules 106 may transmit raw data 110 through network connection (network interface) 102 to a database 112 for storing. Column 6 Line 18 teaches raw data may include user profiles. Column 6 Lines 23-28 teach software modules may send raw data to a database where one or more sets of raw data may be analyzed, classified, indexed, and tagged using one or more information processing algorithms designed to process one or more types of data, allowing the conversion of raw data into preprocessed information. Column 6 Lines 62-63 teach knowledge base 118 may be implemented through known in the art database management systems (DBMS). Column 8 Lines 52-57 teach one or more individuals profiles with their respective information in term of domain knowledge and experience among other attributes, such as experience, passion, emotional intelligence, connectivity, creativity, analytical skills, availability, recommendations, preparedness, and influence, among others.  
The examiner interprets transmitting raw data to the claimed receiving wherein the raw data comprises user profiles, individual profiles are interpreted to be the claimed candidate attributes, and transmitting over a network connection is interpreted to be the claimed via network interface. The one or more client computing devices are interpreted to be the claimed candidate devices and the one or more users are interpreted to be the claimed plurality of candidates. The knowledge base stored in an electronic storage system, where the user profiles are stored, is interpreted to be the claimed database stored in memory of the computer system. Although not explicitly stated, the examiner also interprets the raw data sent to a database to be classified, indexed, and tagged to be the claimed storing in a candidate attribute database wherein it is reasonably understood to be classified or tagged as user profile data (candidate attributes).]; 
receiving, via a network interface, user-entered  project attributes storing the user-entered project attributes in a project database [Column 3 Lines 31-33 teaches a "Knowledge base" refers to a collection of knowledge content saved in an electronic storage system and that may be later retrieved for implementation in future projects. Column 5 Lines 5-8 and Figure 1 teach one or more client computing devices 104 may display a graphical user interface 108 configured to receive information from one or more users and interact with one or more software modules 106. Column 5 Lines 32-35 and Figure 1 teach interaction between client computing devices 104 and software modules 106 may generate raw data 110 such as user profiles, documents, project information, metrics, emails and worksheets among others. Software modules 106 may transmit raw data 110 through network connection (network interface) 102 to a database 112 for storing. Column 6 Lines 18-19 teach raw data may include project information. Column 6 Lines 62-63 teach knowledge base 118 may be implemented through known in the art database management systems (DBMS). Column 7 Lines 48-54 and Figure 3 teach one or more client computing devices may display a graphical user interface configured to receive information regarding to projects from one or more users and interact with the social network. Afterwards, the project information may be released 302 into knowledge ecosystem, where the client computing device may allow one or more users to define project attributes.
The examiner interprets transmitting raw data to the claimed receiving wherein the raw data comprises project information, project information is interpreted to be the claimed project attributes, and transmitting over a network connection is interpreted to be the claimed via network interface. The one or more client computing devices are interpreted to be the claimed user device of a user and the graphical user interface configured to receive information regarding to projects from one or more users to be the claimed user-entered attributes of a first part of a project attributes. The knowledge base stored in an electronic storage system, where the project information is stored, is interpreted to be the claimed memory of the computer system. Although not explicitly stated, the examiner also interprets the raw data sent to a database to be classified, indexed, and tagged to be the claimed storing in a project attribute database wherein it is reasonably understood to be classified or tagged as project information (candidate attributes).]; 
searching for candidates in the candidate database by comparing candidate attributes with the at least one user-entered project attributes [Column 8 Lines 27-33 and Figure 4 teach during a social network connection 406 the system may automatically search the suitable individual(s) that fit according to the needs of the specific project. Social network database 408 includes the list of suitable candidates or team member(s) that the knowledge management system through social network may select as being suitable for a project. The examiner interprets the social network database to be the claimed candidate database used for searching for candidates and fit according to the needs of the specific project is interpreted to be the claimed comparing project attributes with candidate attributes.] and producing a matching candidate set comprising matching candidates, wherein each matching candidate is assigned an overall matching score [Column 10 Lines 1-7 and Figure 6 teach Table 600 may include a set of attributes 604 for each employee. The assignment engine may associate a score with each employee's attributes based on matching probabilities to specific project's attributes. Then, the disclosed method may allow the calculation of a net score 606 for each employee. The examiner interprets the table comprising scores based on matching probabilities to specific project’s attributes to include the claimed matching candidate set.]

Kannan discloses most of the limitations as set forth in claim 19 but does not appear to expressly disclose in response to assigning an overall matching score or a change in project attributes sorting the matching candidates in the matching candidate set by comparing the project attributes with matching attributes and producing a sorted matching candidate set, breaking the sorted matching candidate set into subsets with a minimum number of candidates into a plurality of display groups and breaking the new sorted matching candidate set into new plurality of display groups, sending a first display group of the plurality of display groups to a user device and sending a second display group of the new plurality of display groups to the user device to be displayed in response to the user interacting with a display/sort trigger, revising the project attributes stored in the project database by including at least one generated context attribute based on at least a user action and a candidate attribute of candidate who performed at least one of: accepting a request for further contact by the user or receiving an offer and, wherein the user action includes interacting with a candidate displayed within first display group, in response to the user interacting with a display/sort trigger, sorting the candidates within a set of remaining display groups of the plurality of display groups by comparing the project attributes stored, including the candidate attributes and the at least one generated context attributes, in the project database with matching candidate attributes within a set of remaining display groups that have not been sent to the user device for display and producing a new sorted matching candidate set.
 
 McGovern discloses:
in response to assigning an overall matching score or a change in project attributes sorting the matching candidates in the matching candidate set by comparing the project attributes with matching attributes and producing a sorted matching candidate set [Paragraph 0048 teaches the matching system also compares the attributes desired by the employee seeker with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position. Paragraph 0049 teaches the match results are presented to the employee seeker. Preferably, only employment seekers with a match level that satisfies a threshold condition are presented to the employee seeker. Alternatively, a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0052 teaches unqualified employment seekers (e.g., those whose match scores rank low and/or do not match strongly enough to satisfy a threshold condition) are not displayed to employee seekers, and the employee seeker's time and effort is not spent weeding out interested, but unqualified, employment seekers. Paragraph 0069 teaches a matching engine compares matching profiles, attribute/field by attribute/field to determine a matching value for the profiles. Each attribute or field of a profile is compared with a corresponding attribute or field in another to determine how well the two match. The examiner interprets ranked employment seekers to be the claimed sorted matching candidate set wherein the ranked is reasonably understood to be a listing of matches ordered by rank. The examiner also interprets attributes desired by an employee seeker to be the claimed project attributes for a particular job or position.];
breaking the sorted matching candidate set into subsets with a minimum number of candidates into a plurality of display groups and breaking the new sorted matching candidate set into new plurality of display groups [Paragraph 0048 teaches the matching system also compares the attributes desired by the employee seeker with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position. Paragraph 0049 teaches a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0101 search/match results are visible on the screen, the match criteria used to produce the results are also displayed. Paragraph 0104 teaches a mechanism (e.g., a link, a button, etc.) is provided in the user interface of the match results listing to enable seekers to indicate that they disagree with the match score for a given listing. FIG. 18 is a block diagram of a general purpose computer for use in accordance with one embodiment. Paragraph 0162 teaches monitor 1817 is a type of monitor suitable for displaying graphic images. Note: The examiner interprets specifying a number of employment seekers at one time to be specifying groups of employments seekers based on the specified number and presenting highest rank employment seekers as match results to be the claimed display groups and to be the claimed breaking the sorted matching candidate set into subsets with a minimum number of candidates. The specified number can reasonably be interpreted to be an indication of the claimed minimum number. The examiner interprets the recitation of displaying or presenting employment seekers first reasonably includes a plurality, a second set or subsequent presentation or display of employment seekers which reasonably includes the claimed new plurality of sorted matching candidate display groups, wherein the examiner interprets the claimed new sorted matching candidates to be different or another set of sorted matching candidates. The examiner also interprets specifying a number of employment seekers to be presented to the employee seeker at a time to reasonably include the claimed breaking candidates into new plurality of display groups, wherein the new display groups are interpreted by the examiner to include another, different, or subsequent display group that has a specified number of candidates. In the context of the cited reference, specifying a number of employment seekers presented to the employee seeker at one time could reasonably include specifying a number employment seekers presented to the employee seeker at any time, including a second time for the claimed new sorted matching candidate set. The cited matching system comparing the attributes desired by the employee seeker (project attributes) with attributes of the employment seekers on the system to generate a match level that is used in presenting a minimum number of candidates reads on the claimed breaking the new sorted matching candidate set into new plurality of display groups with a minimum number of candidates.]
sending a first display group of the plurality of display groups to a user device and sending a second display group of the new plurality of display groups to the user device to be displayed in response to the user interacting with a display/sort trigger [Paragraph 0049 teaches a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0063 teaches at step 420, an indicator of the quantity and/or quality of the matching results for the altered profile is recorded. Preferably, the indicator is the number of results that have a matching value greater than a threshold value; however, the indicator can be any suitable indication of match result quantity and/or quality. Paragraph 0101 search/match results are visible on the screen, the match criteria used to produce the results are also displayed. Paragraph 0162 teaches monitor 1817 is a type of monitor suitable for displaying graphic images. Paragraph 0187 teaches an example of such a first page match list is presented in FIG. 22. Similar to the daily match list of FIG. 21, Job seekers' IDs 2202 are listed along with their match scores 2204 and their status 2206. A match summary 2208 and favorite candidates list 2210 are also preferably included.
Note: The examiner interprets search/match results displayed on a screen/CRT/monitor to be the claimed displaying on a device and the match results, wherein the search/match results is interpreted to reasonably include the claimed first display group of the display groups or a second display group of the display groups. A specified number of employment seekers presented to the employee seeker at one time is interpreted to reasonably include at least two or more display groups or a plurality of display groups, therefore, in the context of the cited reference, the at least two or more display groups reads on the claimed first display group and second display group of the new plurality of display groups … a specified number of display groups presented to the employee seeker at another time (second display group). FIG. 22 has an example of first page where there are links to click on the next page of match results. In the context of the cited prior art, clicking on “Next” is interpreted to be the claimed in response to the user interacting with the display/sort trigger, sending a second display group of the display groups to the user device to be displayed.]
revising the project attributes stored in the project database by including at least one generated context attribute based on at least a user action and a candidate attribute of candidate who performed at least one of: accepting a request for further contact by the user or receiving an offer and, wherein the user action includes interacting with a candidate displayed within first display group [Paragraph 0060 teaches alternative match-based employment system can also determine that employment seekers (who possess the attributes desired by the employee seeker) specify an average desired compensation of $100,000 and/or that employment seekers with the specified skills have accepted positions offering an average of $80,000 in desired compensation. The information is provided to the employee seeker, and the employee seeker is given the opportunity to alter his or her match profile for the position. Paragraph 0111 teaches when a seeker removes a possible match from the seeker's favorites list, the seeker is prompted to enter a reason for the removal (e.g., need to make space on favorites list, salary demand too high, better candidate appeared, etc. Note: The examiner interprets the opportunity to alter his or her match profile for the position to be the claimed revising the project attributes in the stored project database and employment seekers or users who accepted positions offering an average of $80,000 is interpreted to be the claimed at least one user action related to a displayed candidate of the first display group. The examiner reasonably interprets, in the context of the cited prior art, the accepted position was at some point displayed to the employment seeker or user as part of a display group (first, second, third, etc. display group) and accepting an offer is reasonably interpreted to be included in the claimed user action related to a display candidate. The examiner interprets the accepted positions where compensation is offered to be the claimed receiving an offer because an offer must be received before an offer can be accepted. The examiner also interprets desired compensation to be the claimed context attributes similar to aforementioned interpretations. Altering profile data is interpreted to include the claimed revision of the at least one generated context attribute, where the cited accepted offers are based on candidates accepting offers which much include the claimed receiving an offer.]
in response to the user interacting with a display/sort trigger, sorting the candidates within a set of remaining display groups of the plurality of display groups by comparing the project attributes stored, including the candidate attributes and the at least one generated context attributes, in the project database with matching candidate attributes within a set of remaining display groups that have not been sent to the user device for display and producing a new sorted matching candidate set [Paragraph 0049 teaches a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0063 teaches at step 420, an indicator of the quantity and/or quality of the matching results for the altered profile is recorded. Preferably, the indicator is the number of results that have a matching value greater than a threshold value; however, the indicator can be any suitable indication of match result quantity and/or quality. Paragraph 0101 search/match results are visible on the screen, the match criteria used to produce the results are also displayed. Paragraph 0162 teaches monitor 1817 is a type of monitor suitable for displaying graphic images. Paragraph 0182 teaches the top 3 (or any other suitable number) candidate matches for each position, the job name/number, the number of matches above a threshold value, and the number of new matches the seeker hasn't seen. Note: The examiner interprets search/match results displayed on a screen/CRT/monitor, in the context of the cited prior art, includes the claimed comparing the project attributes stored, including the candidate attributes and the at least one generated context attributes, in the project database with matching candidate attributes within a set of remaining display groups that have not been sent to the user device for display, wherein the search/match results are interpreted to reasonably include the claimed set of remaining display groups that have not been sent to the user device for display or a second display group of the display groups. To further elaborate, the search/match results, based on a predetermined amount of sorted results presented to the user, maybe a second or third set of match results based on the ranking/sorting the search/match results and the set amount of results presented to the user. A specified number of employment seekers presented to the employee seeker at one time is interpreted to reasonably include at least two or more display groups. The user specifying the number of employment seekers to be displayed is interpreted to include and read on the claimed in response to the user interacting with the display/sort trigger. The cited matching is interpreted to must include the claimed comparing the project attributes stored, including the candidate attributes and the at least one generated context attributes, in the project database with matching candidate attributes, wherein the cited matching looks for matching contributes between two sets of attributes, job seeker and employee seeker. Not all results are presented at the same time therefore the matching process involves and includes results that have not have been presented to the user. Reasonably a second set (not the first) will be presented and that second set is interpreted to have undergone ranking similar to that of the first set, therefore, reading on the claimed sorting the candidates within the display groups that have not been sent and producing a second sorted matching candidate set. To further elaborate, the cited number of new matches the seeker hasn't seen with the cited ranked matched displayed to a seeker at one time and second reads on the claimed producing a new sorted matching candidate set.]; 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan, by incorporating altering match attributes, sorting/ranking by score, and updating and displaying search/match results, as taught by McGovern (see Paragraph 0048, 0049, 0052, 0060, 0064, 0069, 0101, 0111, 0104), because both applications are directed to candidate and project attribute analysis; configuring the knowledge base system to alter match attributes, sort/rank by score, and update and display search/match results allows the system to avoid the inefficiencies associated with sending notices and/or resumes to employee seekers when an employment seeker is interested. The employee seeker is no longer flooded with unqualified or lesser qualified applicant information (see McGovern Paragraph 0121).

As to claim 20:
Kannan and McGovern disclose all of the limitations as set forth in claim 19.
McGovern also discloses:
The non-transitory computer-readable medium of claim 19, wherein the revising of the project attributes, including the at least one generated context attribute is based on at least one of the project attributes, the matching candidate attributes, candidate attributes of a selected candidate, candidate attributes of historical candidates, or project attributes of an additional project, the user action related to refreshing the first display group, or the user action related to displaying the second display group [Paragraph 0060 match-based employment system can also determine that employment seekers (who possess the attributes desired by the employee seeker) specify an average desired compensation of $100,000 and/or that employment seekers with the specified skills have accepted positions offering an average of $80,000 in desired compensation. The information is provided to the employee seeker, and the employee seeker is given the opportunity to alter his or her match profile for the position. The examiner interprets new match criteria to be the claimed revising of the project attributed, including the at least one generated context attribute and answering data collection questions that are associated with project attributes or matching attributes to be the claimed based on the project attributes and matching attributes. The examiner also interprets the compensation to be the context attributes that are changed based on the average desired compensation, wherein the average is a numerical representation of historical attributes of candidate attributes.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan, by incorporating the use of average desired compensation to represent an historical compensation values, as taught by McGovern (see Paragraph 0060), because both applications are directed to candidate and project attribute analysis; configuring the knowledge base system to use the average desired compensation to represent an historical compensation values allows the system to avoid the inefficiencies associated with sending notices and/or resumes to employee seekers when an employment seeker is interested. The employee seeker is no longer flooded with unqualified or lesser qualified applicant information (see McGovern Paragraph 0121).

As to claim 22:
Kannan and McGovern disclose all of the limitations as set forth in claim 10.
McGovern also discloses: 
The system of claim 10, wherein the sorting the candidates within the set of remaining display groups of the plurality of display groups continues a predetermined number of times [Paragraph 0048 teaches the matching system also compares the attributes desired by the employee seeker with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position. Paragraph 0049 teaches the match results are presented to the employee seeker. Preferably, only employment seekers with a match level that satisfies a threshold condition are presented to the employee seeker. Alternatively, a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0069 teaches a matching engine compares matching profiles, attribute/field by attribute/field to determine a matching value for the profiles. Each attribute or field of a profile is compared with a corresponding attribute or field in another to determine how well the two match. 
Note: The examiner interprets ranked employment seekers to be the claimed sorted matching candidate set wherein the ranked is reasonably understood to be a listing of matches ordered by rank. The examiner also interprets attributes desired by an employee seeker to be the claimed project attributes for a particular job or position, wherein attributes desired by an employee seeker (project attributes) are matched with attributes for employment seekers (candidate attributes). Ranking a predetermined amount of employment seekers (candidates) by match level and only presenting a specified number of those employment seekers is interpreted to read on the claimed sorting the candidates within the display groups that have not been sent to the user device for display based on the project attributes in the project database and on matching candidate attributes and producing a second sorted matching candidate set. Presenting employment seekers at one time is interpreted to reasonably include the possibility of at least one other time to display employment seekers – a first time and a second time. The claimed sorting the candidates within the display groups that have not been sent to the user device for display is interpreted to include sorting matching candidates that have been displayed which is interpreted by the examiner to be in the same scope of the cited a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Ranking (sorting), in the context of the cited prior, is interpreted to be applied to candidates that were not sent as part of the first set of highest ranking employment seekers presented to the employee seekers. Reasonably a second set (not the first) will be presented and that second set is interpreted to have undergone ranking similar to that of the first set, therefore, reading on the claimed sorting the candidates within the display groups that have not been sent. In the context of the cited prior art, each of the specified number of alternative matching profile results/seekers presented to the seeker ranked by match level and with the highest ranking seekers being presented first, therefore the alternative matching profile results/seekers are sorted and this only occurs based on the number attributes alterations the systems determines all at one time. Therefore, the continuation of a predetermined number of times, in the context of the cited prior art, is obviously determined by a calculation using the number of job seekers displayed at a time and the total number of job seekers returned with matching attributes.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan, by incorporating altering match attributes, sorting/ranking by score, and updating and displaying search/match results, as taught by McGovern (see Paragraph 0049, 0062, and 0065), because both applications are directed to candidate and project attribute analysis; configuring the knowledge base system to alter match attributes, sort/rank by score, and update and display search/match results allows the system to avoid the inefficiencies associated with sending notices and/or resumes to employee seekers when an employment seeker is interested. The employee seeker is no longer flooded with unqualified or lesser qualified applicant information (see McGovern Paragraph 0121).

As to claim 23: 
Kannan and McGovern disclose all of the limitations as set forth in claim 19.
McGovern also discloses: 
The non-transitory computer-readable medium of claim 19, wherein the sorting the candidates within the set of remaining display groups of the plurality of display groups continues a predetermined number of times [Paragraph 0048 teaches the matching system also compares the attributes desired by the employee seeker with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position. Paragraph 0049 teaches the match results are presented to the employee seeker. Preferably, only employment seekers with a match level that satisfies a threshold condition are presented to the employee seeker. Alternatively, a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0069 teaches a matching engine compares matching profiles, attribute/field by attribute/field to determine a matching value for the profiles. Each attribute or field of a profile is compared with a corresponding attribute or field in another to determine how well the two match. 
Note: The examiner interprets ranked employment seekers to be the claimed sorted matching candidate set wherein the ranked is reasonably understood to be a listing of matches ordered by rank. The examiner also interprets attributes desired by an employee seeker to be the claimed project attributes for a particular job or position, wherein attributes desired by an employee seeker (project attributes) are matched with attributes for employment seekers (candidate attributes). Ranking a predetermined amount of employment seekers (candidates) by match level and only presenting a specified number of those employment seekers is interpreted to read on the claimed sorting the candidates within the display groups that have not been sent to the user device for display based on the project attributes in the project database and on matching candidate attributes and producing a second sorted matching candidate set. Presenting employment seekers at one time is interpreted to reasonably include the possibility of at least one other time to display employment seekers – a first time and a second time. The claimed sorting the candidates within the display groups that have not been sent to the user device for display is interpreted to include sorting matching candidates that have been displayed which is interpreted by the examiner to be in the same scope of the cited a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Ranking (sorting), in the context of the cited prior, is interpreted to be applied to candidates that were not sent as part of the first set of highest ranking employment seekers presented to the employee seekers. Reasonably a second set (not the first) will be presented and that second set is interpreted to have undergone ranking similar to that of the first set, therefore, reading on the claimed sorting the candidates within the display groups that have not been sent.]. In the context of the cited prior art, each of the specified number of alternative matching profile results/seekers presented to the seeker ranked by match level and with the highest ranking seekers being presented first, therefore the alternative matching profile results/seekers are sorted and this only occurs based on the number attributes alterations the systems determines all at one time. Therefore, the continuation of a predetermined number of times, in the context of the cited prior art, is obviously determined by a calculation using the number of job seekers displayed at a time and the total number of job seekers returned with matching attributes.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan, by incorporating altering match attributes, sorting/ranking by score, and updating and displaying search/match results, as taught by McGovern (see Paragraph 0049, 0062, and 0065), because both applications are directed to candidate and project attribute analysis; configuring the knowledge base system to alter match attributes, sort/rank by score, and update and display search/match results allows the system to avoid the inefficiencies associated with sending notices and/or resumes to employee seekers when an employment seeker is interested. The employee seeker is no longer flooded with unqualified or lesser qualified applicant information (see McGovern Paragraph 0121).

As to claim 25:
Kannan and McGovern disclose all of the limitations as set forth in claim 10.
McGovern also discloses: 
The system of claim 10, wherein the revising the project attributes of the generated context project attributes, including the at least one generated context attribute, is further based on at least one of the user action related to refreshing the first display group, or the user action related to displaying the second display group [Paragraph 0049 teaches a specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first. Paragraph 0062 teaches the system alters one or more attributes of the matching profile for a user and generates alternative matching results for the altered profile. At step 400, the system determines the attributes that will be altered. It is preferred that the system determine the attributes to be altered at one time. Paragraph 0065 teaches each of these alternative matching profile results are presented to the employment seeker by displaying the attribute alteration (i.e., the difference between the matching profile entered by the employment seeker and the alternative matching profile) and the number of matches the alternative matching profile would generate. Note: Altering or the altered attributes is interpreted to be the claimed revision of the project attributes of the generated context project attributes, including the at least one generated context attribute and presenting alternative matching profile results based on the system altering attributes is interpreted to be the claimed the user action related to displaying the second display group. The examiner interprets the system altering the attributes to be the claimed user action and altering attributes causes a display of alternative matching profile results to be the claimed related to displaying the second display group, wherein the alternative matching profile results interpreted to be the claimed second display group. The cited attributes are interpreted to be and include the claimed context project attributes and project attributes.]
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kannan, by incorporating altering match attributes, sorting/ranking by score, and updating and displaying search/match results, as taught by McGovern (see Paragraph 0049, 0062, and 0065), because both applications are directed to candidate and project attribute analysis; configuring the knowledge base system to alter match attributes, sort/rank by score, and update and display search/match results allows the system to avoid the inefficiencies associated with sending notices and/or resumes to employee seekers when an employment seeker is interested. The employee seeker is no longer flooded with unqualified or lesser qualified applicant information (see McGovern Paragraph 0121).

Response to Arguments
Regarding the Office Action rejection of claim 1 under 35 U.S.C. 103, the applicant presents the following arguments and amendments in the February 1, 2022 remarks pages 9-10.
Lee does not teach or suggest the elements of claim 1 as recited.

Applicant’s arguments with respect to amendments made to claim 1 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

The applicant presents the following arguments and amendments in the February 1, 2022 remarks page 11.
“McGovern does not disclose ‘breaking the sorted matching candidate set into a plurality of   display groups with a minimum number of candidates’”

Applicant’s arguments have been fully considered but they are not persuasive. McGovern’s disclosure of a method of operating an employment system sufficiently discloses the current claim language “breaking the sorted matching candidate set into a plurality of   display groups with a minimum number of candidates” (see McGovern Paragraph 0049, 0101, 0104, and 0162). A specified number of employment seekers are presented to the employee seeker at one time, ranked by match level and with the highest ranking employment seekers being presented first (see Paragraph 0049). Search/match results are visible on the screen, the match criteria used to produce the results are also displayed (see Paragraph 0101). A mechanism (e.g., a link, a button, etc.) is provided in the user interface of the match results listing to enable seekers to indicate that they disagree with the match score for a given listing. FIG. 18 is a block diagram of a general purpose computer for use in accordance with one embodiment (see Paragraph 0104). Monitor 1817 is a type of monitor suitable for displaying graphic images (see Paragraph 0162). Specifying a number of employment seekers at one time reasonably is interpreted to be specifying groups of employments seekers based on the specified number and presenting highest rank employment seekers as match results to be the claimed display groups and the claimed breaking the sorted matching candidate set into a plurality of display groups with a minimum number of candidates. The specified number can reasonably be interpreted to be an indication of the claimed minimum number because the number of seekers displayed first must at least (minimum) equal the number specified.  The examiner interprets the recitation of displaying or presenting employment seekers first reasonably includes a plurality, a second set or subsequent presentation or display of employment seekers which reasonably includes the claimed new plurality of sorted matching candidate display groups, wherein the examiner interprets the claimed new sorted matching candidates to be different or another (new) set of sorted matching candidates. The subsequent displayed results or employment seekers are based on the original/first sorted matching candidate set due to the sorting process ranking the employment seekers in a way that doesn’t allow subsequent displayed results to be displayed among the employment seekers displayed first. In the context, of the cited prior art, any subsequent display of employment seekers is interpreted to be a new display as it is not the first display. The examiner also interprets specifying a number of employment seekers to be presented to the employee seeker at a time to reasonably include the claimed breaking candidates into new plurality of display groups, wherein the new display groups are interpreted by the examiner to include another, different, or subsequent display group that has a specified number of candidates. In the context of the cited reference, specifying a number of employment seekers presented to the employee seeker at one time could reasonably include specifying a number employment seekers presented to the employee seeker at any time, including a second time for the claimed second sorted matching candidate set. Further clarification through amendments to the claim language may aid in differentiating from the current prior art citations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EARL ELIAS/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169